                        IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                                   )
                                                   )
                                                   )
 Reba A. Moore,                                    )
                                                   )    Case No. 3:l 7-cv-00438-TC
               Plaintiff,                          )
                                                   )
       vs.                                         )   ORDER FOR ATTORNEY FEES
                                                   )   UNDER THE EQUAL ACCESS TO
 Commissioner, Social Security                     )   JUSTICE ACT
 Administration.                                   )
                                                   )
               Defendant.                          )
                                                   )
                                                   )


       It is hereby ORDERED that attorney fees in the amount of $7500.00 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, § 2412(d).

       The parties agree that attorney fees in the amount of $7500.00 will be paid to Plaintiffs

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney,

Jamie Evans: 610 SW Broadway, Suite 405, Portland, OR 97205. If Plaintiff has a debt, then

the check for any remaining funds after offset of the debt shall be made out to Plaintiff and


                                                                                JAMIEEvANS
EXHIBIT C (PROPOSED ORDER)--PLAINTIFF'S UNOPPOSED                             Evans & Evans, PC
APPLICATION FOR FEES UNDER THE EQUAL ACCESS TO                            610 SW Broadway, Suite 405
JUSTICE ACT - I                                                               Portland, OR 97205
                                                                        Ph. 503-200-2723/F.503-200-2701
        Case 3:17-cv-00438-TC          Document 25-3        Filed 08/29/18      Page 2 of 2




mailed to Plaintiff's attorney's office at the address stated above.

       IT IS SO ORDERED.

       DATEDthis_l_dayof~fv~o/~_ _ _ _ 2018.


                                                              Magi


       Proposed Order Submitted:       August 29, 2018

        Isl Jamie M. Evans
       Jamie M. Evans, OSB # 117064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 503-200-2701
       Jamie@evans-evans.com




                                                                                JAMIEEvANS
EXHIBIT C (PROPOSED ORDER}-PLAINTIFF'S UNOPPOSED                              Evans & Evans, PC
APPLICATION FOR FEES UNDER THE EQUAL ACCESS TO                           610 SW Broadway, Suite 405
JUSTICE ACT - 2                                                               Portland, OR 97205
                                                                       Ph. 503-200-2 723/F.503-200-2 701
